SULLIVAN, Judge
(concurring in the result):
The majority opinion in this case muddies the water in the area of plain error. See United States v. Fisher, 21 MJ 327 (CMA 1986). In my view, our decision in Fisher was based on the Supreme Court’s decision in United States v. Young, 470 U.S. 1, 105 S.Ct. 1038, 84 L.Ed.2d 1 (1985). Our decision in this case, likewise, should be based on the more recent Supreme Court decisions in United States v. Olano, 507 U.S. 725, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993), and Johnson v. United States, 520 U.S. 461, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997). Fashioning a new rule on the law of plain error on the basis of the splintered equity decision of this Court in United States v. Claxton, 32 MJ 159, 162 (CMA 1991), is unwarranted. We should be following recent decisions of the Supreme Court, not a decision of this Court where all three judges sitting on that case wrote separate opinions.
I would follow Olano and affirm the Court of Criminal Appeals.